IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                 Nos. 96-40220, 96-40221, 96-40223
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

WILLIAM LEE MUSGROVE,

                                         Defendant-Appellant.



                       - - - - - - - - - -
          Appeals from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:93-CR-72-1
                      USDC No. 4:93-CR-76-1
                      USDC No. 4:93-CR-75
                       - - - - - - - - - -
                        February 20, 1997

Before SMITH, EMILIO M. GARZA, and PARKER, Circuit Judges.

PER CURIAM:*

     William Lee Musgrove was convicted, after entering a guilty

plea, of two counts of possession with intent to distribute

marijuana and one count of conspiracy to possess with intent to

distribute marijuana.   Musgrove’s father, William A. Musgrove,

purporting to act pursuant to a power of attorney, filed the

present notice of appeal on Musgrove’s behalf from an order



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                            No. 96-40220
                            No. 96-40221
                            No. 96-40223
                                - 2 -

denying the “Affidavit of Fact” and “Judicial Writ of Habeas

Corpus” filed in the district court.

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    United States v. Lister, 53 F.3d 66, 68

(5th Cir. 1995).   A notice of appeal filed by a person who is not

an attorney is ineffective to initiate an appeal as to any person

who did not sign the notice.    Smith v. White, 857 F.2d 1042, 1043

(5th Cir. 1988).   See also Carter v. Stalder, 60 F.3d 238, 239

(5th Cir. 1995) (citing Mikeska v. Collins, 928 F.2d 126 (5th

Cir. 1991) (per curiam) (opinion on rehearing)).    Rule 3(c),

Federal Rules of Appellate Procedure, does not permit Musgrove’s

father to file a notice of appeal on Musgrove’s behalf because

Musgrove’s father is not a party to the case.    Moreover, a power

of attorney does not authorize a non-attorney to file legal

documents on the behalf of others.     Weber v. Garza, 570 F.2d 511,

513-14 (5th Cir. 1978).    Accordingly, the notice of appeal is

ineffective to confer appellate jurisdiction, and the appeal is

dismissed for lack of jurisdiction.

     APPEAL DISMISSED.